DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7 is objected to because of the following informalities:  
Claims 1, 5, 7, 9, 10- the limitation “….the displaying object” should read “...the displaying screen”
Claim 1, the limitation “…. the virtual object” should read  “…the virtual image…”
Appropriate correction is required.
Specification
The substitute specification filed 01/26/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the added subject matter constitutes new subject matter. 

Allowable Subject Matter
Claims 1, 5-7,9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record in light of applicant’s remarks filed 01/26/2022 and since the cited references taken alone or in combination do not teach or suggest a method comprising “determining, by the computer system, a location of the original image on the displaying object based on the desired position of the virtual image 3File no.: P4068US01 produced by the mirror and modifying mapping of the original image based on the determined location of the original image on the displaying object; and rendering of the original image on the displaying object at the location of the original image determined based on the desired position of the virtual image to produce the virtual image at the desired position and focused for both eyes of the observer” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
This application is in condition for allowance except for the following formal matters: 
As set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627